350 S.W.3d 858 (2011)
Adrian L. JENNINGS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95045.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Margaret M. Johnston, Columbia, MO, for appellant.
Chris Koster, Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Adrian Jennings (Movant) appeals the motion court's judgment, after an evidentiary hearing, denying his motion for post-conviction relief pursuant to Rule 24.035.
*859 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).